DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 13 May 2022 is acknowledged. Claims 1, 4-7, and 9 were amended. Claims 2, 3, 8, 10, and 11 have been cancelled. It is noted that in applicant’s response on page 10, paragraph 1, it states that claim 8 has been amended. However, the claim set submitted with the amendment (dated 13 May 2022) indicates that claim 8 is cancelled. The instant office action pertains to the claim set. Claims 12-29 are new. Claims 1, 4-7, 9, and 12-29 are currently pending and under examination.

Information Disclosure Statement
	The information disclosure statement submitted on 26 April 2022 is acknowledged and has been considered.
	As stated in applicant’s remarks of 13 May 2022, page 10, under ‘Information disclosure statements’, applicant contacted the office on May 3, 2022 to discuss the information disclosure statement filed 19 Feb 2020 and the lined out reference: International Preliminary Report on Patentability issued January 21, 2020 in corresponding International (PCT) Patent Application No. PCT/JP2018/027041. Per the discussion with applicant, the information disclosure statement has been reconsidered and has been annotated to correct the listed issue date from January 21, 2020 to January 30, 2020. The reference has been considered and the Form SB/08 has been updated and included with the instant office action.

Withdrawn Objections and Rejections
	Applicant’s amendment to the specification has overcome the objection of previous record. The objection is withdrawn.
	Claims 9-11 were rejected under 35 USC 112(a) for failing to comply with the enablement requirement. Applicant’s amendment of claim 9 and the cancellation of claims 10 and 11 have overcome the rejections and the rejections are withdrawn. 
	Claims 3, 10, and 11 were rejected under 35 USC 112(b). The cancellation of claims 3, 10, and 11 have rendered the rejections moot and the rejections are withdrawn. 
	Claims 10 and 11 were rejected under 35 USC 101. The cancelation of claims 10 and 11 have rendered the rejections moot and the rejections are withdrawn. 
	Claims 2, 3, 8, 10, and 11 were rejected under 35 USC 102(a)(1) the cancellation of claims 2, 3, 8, 10, and 11 have rendered the rejection of these claims moot and the rejections are withdrawn.
	Claims 1, 4-7, and 9 were rejected under 35 USC 102(a)(1). In view of applicant’s amendment the rejection is withdrawn and the claims are rejected under new grounds below as necessitated by applicant’s amendment.

Claim Interpretation
	Applicant’s amendment to claim 1 currently states “a combination therapy pharmaceutical composition comprising:”. In claim 1 it also states that the “COX-2 inhibitor is configured to be administered before, after or simultaneously with the administration of the inhibitor targeting PD-1/PD-L1”. Based on the ability to administer the PD-1/PD-L1 inhibitor before or after the administration of the COX-2 inhibitor, the “combination therapy pharmaceutical composition” was interpreted to mean that the two inhibitors are used in combination therapy and not that they are combined together in the same pharmaceutical composition. Similarly, claim 6 states that the inhibitors are administered separately, which would not be possible if they were combined in a single pharmaceutical composition.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claims 13, 14, and 23 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the anti-PD-L1 antibody derived from canine or bovine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is dependent on claim 1 which is drawn to an anti-PD-L1 antibody where the constant regions are derived from a canine or bovine. It is suggested that claim 14 be amended to read, for example,  “wherein the anti-PD-L1 antibody 

The term “equivalent to IgG4” in claims 13 and 23 is a relative term which renders the claim indefinite. The term “equivalent to IgG4” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define what attributes makeup a constant region of an immunoglobulin that is equivalent to IgG4 other than to say that canine IgG-D is equivalent to human IgG4 (specification, page 11, paragraph 6) and that “in the case where the constant region of an immunoglobulin equivalent to IgG4 has not been identified, one may use a constant region that has both ADCC activity and CDC reactivity as a result of introducing mutations into the relevant region of an immunoglobulin equivalent to human IgG1” (specification, paragraph bridging pages 11 and 12. Based on the current disclosure, one of ordinary skill in the art would not recognize under which circumstances the claim limitation of “equivalent to IgG4” is met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, and 9 are rejected in modified form and new claims 12-15, 17-25, and 27-29 are newly rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0196835 A1 (Euclises Pharmaceuticals Inc) 13 Jul 2017 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and in further view of Seo, K., et al (2014) Antitumor effects of celecoxib in COX-2 expressing and non-expressing canine melanoma cell lines Res Vet Sci 96(3): 482-486.

Regarding claim 1, Euclises teaches a combination therapy pharmaceutical composition which comprises a COX-2 inhibitor ([0109], “the pharmaceutical compositions containing the chromene compound of Formula (I)”). Regarding the chromene compound of Formula (I), Euclises teaches that “some selective COX-2 inhibitors comprise a chromene structural feature” [0005] and discloses “Compound A01” which is a variation of the chromene compound of Formula (I) (Table 1, first row [0053]). Euclises teaches that Compound A01 is a “selective cyclooxygenase 2 (COX-2) inhibitor” [0126].
Euclises further teaches the use of the COX-2 inhibitor administered before, after or simultaneously with the administration of an inhibitor targeting PD-1/PD-L1 ([0036], “the chromene compound of Formula (I) or (II) of the combination may be administered to the patient concomitantly with, after, or alternating”; page 18, claim 1, “A combination comprising a compound of Formula (I)…wherein the second compound is selected from the group consisting of PD-1 inhibitors, PD-L1 inhibitors…”; examples 3 and 4, page 15 ).
Euclises also teaches that the inhibitor targeting PD-1/PD-L1 is an ant-PD-L1 antibody (page 15, example 4, “compound A01 alone and in combination with an anti-PDL1 antibody”).
While Euclises teaches a combination therapy comprising a COX-2 inhibitor and a PD-1 or PD-L1 inhibitor, where the inhibitor targeting PD-1/PD-L1 is an anti-PD-L1 antibody, Euclises does not teach that the light chain and heavy chain constant regions of the antibody are derived from canine or bovine. 
Intervet discloses antibodies including caninized antibodies against canine PD-L1 and the use of these antibodies to treat cancer (abstract) as well as infections (page 3, paragraph 4). 
Intervet teaches that “it is now abundantly clear that PD-1 and PD-L1 play critical roles at least in certain human cancers, presumably by mediating immune invasion” (page 2, paragraph 3) and that antibodies blocking PD-L1 have been demonstrated to have therapeutic efficacy in the treatment of cancer and chronic viral infections (page 3, paragraphs 2, 3, and 4). Intervet produced caninized antibodies that specifically bind canine PD-L1 for use in the treatment of diseases such as cancer and/or those due to infection (paragraph bridging pages 13 and 14). 
Intervet teaches that the caninized antibodies refers to forms of antibodies that contain sequences from both canine and non-canine (e.g. murine) antibodies and that the caninized antibody will comprise substantially all of at least one, and typically two, variable domains, in which all of the hypervariable loops corresponding to those of a non-canine immunoglobulin (e.g. comprising 6 murine anti-canine PD-L1 CDRs...), and all or substantially all of the canine frame (page 42, paragraph 2). Intervet teaches that these chimeric antibodies typically have variable domains obtained from the experimental animal (the “parental antibody”), such as a rodent, and the constant domain sequences are obtained from the animal subject antibodies, e.g., canine, so that the resulting chimeric antibody will be less likely to elicit an adverse immune response in a canine subject, than the parental antibody would (paragraph bridging pages 41-42). 
Intervet teaches that the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as IgGA, IgGB, IgGC, and IgGD canine heavy chain constant region and a light chain constant region such as lambda or kappa canine light chain constant region (page 56, paragraph 2).
Intervet also teaches that the antibody can comprise an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the caninized PD-L1 antibody of Intervet in the combined treatment method of Euclises. A skilled artesian would have been motivated to make this substitution in order to treat a canine subject with a demonstrated therapy combination (Euclises, example 4, page 15) while reducing adverse immune reactions that would arise from the use of the parental antibody (Intervet, paragraph bridging pages 41-42).
 	It is further noted that a skilled artesian would have been motivated to try the combination treatment taught by Euclises in canine species as COX-2 inhibitors have been tested and characterized for use in the treatment of canine diseases as taught by Seo. Seo teaches that COX-2 is expressed in more than half of spontaneous canine cancers and known as having a central role in the development and progression of some cancers (page 2, paragraph 2). Studies performed by Seo demonstrate that celecoxib (a COX-2 inhibitor) could be effective as chemotherapeutic agent against canine cancer, particularly malignant melanoma (abstract).

Regarding claim 4, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above. 
Euclises further teaches that the COX-2 inhibitor is celecoxib (Example 3, page 15, “COX-2 inhibitors (celecoxib or Compound A01)”).
Seo also teaches that the COX-2 inhibitor is celecoxib (abstract, “Celecoxib, a selective COX-2 inhibitor”).

Regarding claim 5, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Euclises further teaches the pharmaceutical composition of claim 1 for use in treatment of cancer (abstract, “a method of using the combination for treating or preventing cancer”).
	Intervet further teaches that the caninized anti-PD-L1 antibody can be used to treat cancer or infections (paragraph bridging pages 13 and 14).

Regarding claim 6, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Euclises further teaches that the inhibitor targeting PD-1/PD-L1 and the COX-2 inhibitor are administered separately ([0036] “the term combination as used herein represents the use of both a chromene compound of Formula (I) or (II) and a second compound as described herein. The combination includes a co-presentation of both compounds…and patient’s use of both compounds is obtained or prescribed separately”;  Example 3, [0139], “COX-2 inhibitors…were administered daily…anti-PD1 antibody was administered…at days 9 and 14”; Example 4, [0142], “the antibodies were administered via i.p. injection on days 3, 6, 9, 12, and 16 following inoculation. Compound A01 was given per oral daily”).

Regarding claim 7, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Euclises further teaches the pharmaceutical composition of claim 1 is a combination drug comprising the inhibitor targeting PD-1/PD-L1 and the COX-2 inhibitor ([0109], “the pharmaceutical compositions containing the chromene compound of Formula (I), the second compound, or combinations thereof”).

Regarding claim 9, Euclises teaches a method of treating cancer comprising administering to a human or animal subject a pharmaceutically effective amount of a COX-2 inhibitor (abstract, “a method of using the combinations for treating or preventing cancer”; [0093], “to mammals, such as human beings”; [0097], “a therapeutically effective amount”; ([0097], “the chromene compound of Formula (I)”) 
Euclises teaches that the COX-2 inhibitor can be administered before, after or simultaneously with the administration of an inhibitor targeting PD-1/PD-L1 ([0036], “the chromene compound of Formula (I) or (II) of the combination may be administered to the patient concomitantly with, after, or alternating”; [0016], “wherein the second compound is selected from the group consisting of PD-1 inhibitors, PD-L1 inhibitors…”). Regarding the compound of Formula (I), Euclises teaches that “some selective COX-2 inhibitors comprise a chromene structural feature” [0005] and discloses “Compound A01” which is a variation of the chromene compound of Formula (I) (Table 1, first row [0053]). Euclises teaches that Compound A01 is a “selective cyclooxygenase 2 (COX-2) inhibitor” [0126].
Euclises also teaches that the inhibitor targeting PD-1/PD-L1 is an ant-PD-L1 antibody (page 15, example 4, “compound A01 alone and in combination with an anti-PDL1 antibody”).
While Euclises teaches a combination therapy comprising a COX-2 inhibitor and a PD-1/PD-L1 inhibitor, where the inhibitor targeting PD-1/PD-L1 is an anti-PD-L1 antibody, Euclises does not teach that the light chain and heavy chain constant regions of the antibody are derived from canine or bovine. 
Intervet discloses antibodies including caninized antibodies against canine PD-L1 and the use of these antibodies to treat cancer (abstract) as well as infections (page 3, paragraph 4). 
Intervet teaches that “it is now abundantly clear that PD-1 and PD-L1 play critical roles at least in certain human cancers, presumably by mediating immune invasion” (page 2, paragraph 3) and that antibodies blocking PD-L1 have been demonstrated to have therapeutic efficacy in the treatment of cancer and chronic viral infections (page 3, paragraphs 2, 3, and 4). Intervet produced caninized antibodies that specifically bind canine PD-L1 for use in the treatment of diseases such as cancer and/or those due to infection (paragraph bridging pages 13 and 14). 
Intervet teaches that the caninized antibodies refers to forms of antibodies that contain sequences from both canine and non-canine (e.g. murine) antibodies and that the caninized antibody will comprise substantially all of at least one, and typically two, variable domains, in which all of the hypervariable loops corresponding to those of a non-canine immunoglobulin (e.g. comprising 6 murine anti-canine PD-L1 CDRs...), and all or substantially all of the canine frame (page 42, paragraph 2). Intervet teaches that these chimeric antibodies typically have variable domains obtained from the experimental animal (the “parental antibody”), such as a rodent, and the constant domain sequences are obtained from the animal subject antibodies, e.g., canine, so that the resulting chimeric antibody will be less likely to elicit an adverse immune response in a canine subject, than the parental antibody would (paragraph bridging pages 41-42). 
Intervet teaches that the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as IgGA, IgGB, IgGC, and IgGD canine heavy chain constant region and a light chain constant region such as lambda or kappa canine light chain constant region (page 56, paragraph 2).
Intervet also teaches that the antibody can comprise an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the caninized PD-L1 antibody of Intervet in the combined treatment method of Euclises. A skilled artesian would have been motivated to make this substitution in order to treat a canine subject with a demonstrated therapy combination (Euclises, example 4, page 15) while reducing adverse immune reactions that would arise from the use of the parental antibody (Intervet, paragraph bridging pages 41-42).
 	It is further noted that a skilled artesian would have been motivated to try the combination treatment taught by Euclises in canine species as COX-2 inhibitors have been tested and characterized for use in the treatment of canine diseases as taught by Seo. Seo teaches that COX-2 is expressed in more than half of spontaneous canine cancers and known as having a central role in the development and progression of some cancers (page 2, paragraph 2). Studies performed by Seo demonstrate that celecoxib (a COX-2 inhibitor) could be effective as  chemotherapeutic agent against canine cancer, particularly malignant melanoma (abstract). 

Regarding claim 12, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Intervet further teaches that:
The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and
The heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of canine IgG-D (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”). 
It is noted that Intervet also teaches that the antibody can comprise an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 3). 

Regarding claim 13, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Intervet further teaches that:
The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and
The heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of an immunoglobulin equivalent to human IgG4 (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”). The instant specification teaches that “with respect to canine, sequences of… IgGD (equivalent to human IgG4) have been identified as the heavy chain IgG” (page 11, paragraph 6). Based on this teaching in the specification, the teaching of IgGD by Intervet is anticipated to meet the claim limitation “equivalent to human IgG4”.

Regarding claim 14, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Intervet further teaches that the anti-PD-L1 antibody with the light chain and heavy chain constant regions from canine or bovine are caninized antibodies (abstract, “caninized antibodies against canine PD-L1”). Intervet also teaches that the chimeric antibodies can be rodent-canine antibodies (page 41, paragraph 4) or that the Fc regions can be from bovine IgG (page 29, paragraph 2) which one of ordinary skill in the art would recognize as a “bovanized” antibody.

Regarding claim 15, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Intervet further teaches that:
The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and the heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of canine IgG-D (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”).

Regarding claim 17, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Euclises further teaches that the ratio in mass of the inhibitor targeting PD-1/PD-L1 to COX-2 inhibitor is in the range of 1:100 to 1000:1. For example, page 10, [0095] and [0096] teach that the chromene compound of formula (I) is between about 0.1 and about 100 mg/kg/day and the amount of the second compound is between about 0.01 and 250 mg/kg/day. In these ranges, the smallest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 0.1:250 mg/kg/day which translates to 1:2500. In the highest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 100:0.01 mg/kg/day which translates to 10000:1 mg/kg/day. 
In the example studies performed by Euclises using a COX-2 inhibitor in combination with a PD-L1 antibody, the Compound A01 + anti-mPD-L1 was administered at a ratio of 1:1 (10 mg/kg of each) and also at a ratio of 10:1 (10 mg/kg of anti-PD-L1 antibody to 1 mg/kg COX-2 inhibitor) (page 15, example 4).  

Regarding claim 18, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Euclises further teaches that the ratio in mass of the inhibitor targeting PD-1/PD-L1 to COX-2 inhibitor is in the range 1:10 to 100:1. For example, page 10, [0095] and [0096] teach that the chromene compound of formula (I) is between about 0.1 and about 100 mg/kg/day and the amount of the second compound is between about 0.01 and 250 mg/kg/day. In these ranges, the smallest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 0.1:250 mg/kg/day which translates to 1:2500. In the highest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 100:0.01 mg/kg/day which translates to 10000:1 mg/kg/day. 
In the example studies performed by Euclises using a COX-2 inhibitor in combination with a PD-L1 antibody, the Compound A01 + anti-mPD-L1 was administered at a ratio of 1:1 (10 mg/kg of each) and also at a ratio of 10:1 (10 mg/kg of anti-PD-L1 antibody to 1 mg/kg COX-2 inhibitor) (page 15, example 4).  

Regarding claim 19, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Euclises further teaches that the COX-2 inhibitor is celecoxib (Example 3, page 15, “COX-2 inhibitors (celecoxib or Compound A01)”).
Seo also teaches that the COX-2 inhibitor is celecoxib (abstract, “Celecoxib, a selective COX-2 inhibitor”).

Regarding claim 20, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Euclises further teaches that the inhibitor targeting PD-1/PD-L1 and the COX-2 inhibitor are administered separately ([0036] “the term combination as used herein represents the use of both a chromene compound of Formula (I) or (II) and a second compound as described herein. The combination includes a co-presentation of both compounds…and patient’s use of both compounds is obtained or prescribed separately”;  Example 3, [0139], “COX-2 inhibitors…were administered daily…anti-PD1 antibody was administered…at days 9 and 14”; Example 4, [0142], “the antibodies were administered via i.p. injection on days 3, 6, 9, 12, and 16 following inoculation. Compound A01 was given per oral daily”).

Regarding claim 21, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Euclises further teaches the pharmaceutical composition of claim 1 is a combination drug comprising the inhibitor targeting PD-1/PD-L1 and the COX-2 inhibitor ([0109], “the pharmaceutical compositions containing the chromene compound of Formula (I), the second compound, or combinations thereof”).

Regarding claim 22, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Intervet further teaches that:
(i)	The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and
(ii)	The heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of canine IgG-D (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”). 
It is noted that Intervet also teaches that the antibody can comprise an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 3).

Regarding claim 23, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Intervet further teaches that:
The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and 
The heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of an immunoglobulin equivalent to human IgG4 (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”). The instant specification teaches that “with respect to canine, sequences of… IgGD (equivalent to human IgG4) have been identified as the heavy chain IgG” (page 11, paragraph 6). Based on this teaching in the specification, the teaching of IgGD by Intervet is anticipated to meet the claim limitation “equivalent to human IgG4”.

Regarding claim 24, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Intervet further teaches that the anti-PD-L1 antibody with the light chain and heavy chain constant regions from canine or bovine are caninized antibodies (abstract, “caninized antibodies against canine PD-L1”). Intervet also teaches that the chimeric antibodies can be rodent-canine antibodies (page 41, paragraph 4) or that the Fc regions can be from bovine IgG (page 29, paragraph 2) which one of ordinary skill in the art would recognize as a “bovanized” antibody.

Regarding claim 25, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Intervet further teaches that:
(i)	The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and the heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of canine IgG-D (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”).

Regarding claim 27, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Euclises teaches that the cancer and/or infection treated is a neoplastic disease. The instant specification states that “examples of cancer and/or infection include, but are not limited to, neoplastic diseases (e.g., malignant melanoma, lung cancer, gastric cancer, renal cancer, breast cancer, bladder cancer, esophageal cancer, ovarian cancer and the like)” (page 55, paragraph 3). Euclises teaches that the method can be used to treat cancers including melanoma, non-small cell lung cancer, breast cancer, gastric cancer, and ovarian cancer (page 11, [0097]). 

Regarding claim 28, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Euclises further teaches that the ratio in mass of the inhibitor targeting PD-1/PD-L1 to COX-2 inhibitor is in the range of 1:100 to 1000:1. For example, page 10, [0095] and [0096] teach that the chromene compound of formula (I) is between about 0.1 and about 100 mg/kg/day and the amount of the second compound is between about 0.01 and 250 mg/kg/day. In these ranges, the smallest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 0.1:250 mg/kg/day which translates to 1:2500. In the highest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 100:0.01 mg/kg/day which translates to 10000:1 mg/kg/day. 
In the example studies performed by Euclises using a COX-2 inhibitor in combination with a PD-L1 antibody, the Compound A01 + anti-mPD-L1 was administered at a ratio of 1:1 (10 mg/kg of each) and also at a ratio of 10:1 (10 mg/kg of anti-PD-L1 antibody to 1 mg/kg COX-2 inhibitor) (page 15, example 4).  

Regarding claim 29, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Euclises further teaches that the ratio in mass of the inhibitor targeting PD-1/PD-L1 to COX-2 inhibitor is in the range of 1:10 to 100:1. For example, page 10, [0095] and [0096] teach that the chromene compound of formula (I) is between about 0.1 and about 100 mg/kg/day and the amount of the second compound is between about 0.01 and 250 mg/kg/day. In these ranges, the smallest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 0.1:250 mg/kg/day which translates to 1:2500. In the highest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 100:0.01 mg/kg/day which translates to 10000:1 mg/kg/day. 
In the example studies performed by Euclises using a COX-2 inhibitor in combination with a PD-L1 antibody, the Compound A01 + anti-mPD-L1 was administered at a ratio of 1:1 (10 mg/kg of each) and also at a ratio of 10:1 (10 mg/kg of anti-PD-L1 antibody to 1 mg/kg COX-2 inhibitor) (page 15, example 4).  

New claims 16 and 26 are newly rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0196835 A1 (Euclises Pharmaceuticals Inc) 13 Jul 2017 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and Seo, K., et al (2014) Antitumor effects of celecoxib in COX-2 expressing and non-expressing canine melanoma cell lines Res Vet Sci 96(3): 482-486 as applied to claims 1 and 9 above, and further in view of Penha, T.R., et al (2010) Production and Characterization of Monoclonal Antibodies Anti Fragment Fc of Bovine IgG Braz. Arch. Biol. Technol 53(1); 105-114.

Regarding claim 16, Euclises, Intervet, and Seo teach the combination therapy pharmaceutical composition of claim 1 as discussed above.
Intervet further teaches that the anti-PD-L1 antibody can comprise a fusion protein made up of an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 2) and that the non-canine mammalian IgG antibody is an IgG1 antibody (page 29, paragraph 3). While Intervet teaches that light chain constant region can be canine light chain constant region lambda or kappa, Euclises, Intervet, and Seo, do not disclose that the light chain constant region of the antibody has the amino acid sequence of the constant region of bovine Lambda chain. 
Penha studied the production and characterization of monoclonal antibodies of anti-bovine immunoglobulin G (IgG) (abstract). Penha teaches that bovine immunoglobulins consist of four classes including IgM, IgG, IgA, and IgE and that the IgGs contain 3 subclasses: IgG1, IgG2, and IgG3 (page 106, left column, paragraph 1). Penha further teaches that the bovine IgG immunoglobulins have two light chains including lambda and kappa and that of the light chains, more than 90% are lambda (page 106, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have produced the anti-PD-L1 antibody with the heavy chain constant region of bovine IgG1 as taught by Intervet in the method taught by Euclises, Intervet, and Seo where the light chain constant region has the amino acid sequence of a bovine lambda chain as taught by Penha. A skilled artesian would have been motivated to make this combination as it is understood in the art that Lambda is the most prevalent light chain structure out of the two potential structures. It is also noted that as there are only two choices for the type of bovine light chain constant region (kappa and lambda), it would have been obvious to try either of these constant regions in the antibody production as long as the variable regions were held constant such that they targeted the PD-1/PD-L1 axis. 



Regarding claim 26, Euclises, Intervet, and Seo teach the method of claim 9  as discussed above.
Intervet further teaches that the anti-PD-L1 antibody can comprise a fusion protein made up of an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 2) and that the non-canine mammalian IgG antibody is an IgG1 antibody (page 29, paragraph 3). While Intervet teaches that light chain constant region can be canine light chain constant region lambda or kappa, Euclises, Intervet, and Seo, do not disclose that the light chain constant region of the antibody has the amino acid sequence of the constant region of bovine Lambda chain. 
Penha studied the production and characterization of monoclonal antibodies of anti-bovine immunoglobulin G (IgG) (abstract). Penha teaches that bovine immunoglobulins consist of four classes including IgM, IgG, IgA, and IgE and that the IgGs contain 3 subclasses: IgG1, IgG2, and IgG3 (page 106, left column, paragraph 1). Penha further teaches that the bovine IgG immunoglobulins have two light chains including lambda and kappa and that of the light chains, more than 90% are lambda (page 106, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have produced the anti-PD-L1 antibody with the heavy chain constant region of bovine IgG1 as taught by Intervet in the method taught by Euclises, Intervet, and Seo where the light chain constant region has the amino acid sequence of a bovine lambda chain as taught by Penha. A skilled artesian would have been motivated to make this combination as it is understood in the art that Lambda is the most prevalent light chain structure out of the two potential structures. It is also noted that as there are only two choices for the type of bovine light chain constant region (kappa and lambda), it would have been obvious to try either of these constant regions in the antibody production as long as the variable regions were held constant such that they targeted the PD-1/PD-L1 axis. 


Response to Arguments
Applicant's remarks filed 13 May 2022 have been fully considered but they are not persuasive.
In regards to the rejection of claims 1-11 under 35 USC 102(a)(1) of the office action of 16 Dec 2021, applicant states that the originally filed claims were interpreted as only positively requiring the COX-2 inhibitor and that the claim was interpreted as only requiring that that the COX-2 inhibitor is capable of being administered before, after or simultaneously with the PD-1/PD-L1 inhibitor. Applicant states that the claim was interpreted as only requiring, for example, celeboxib, which is a known COX-2 inhibitor (remarks, page 13, paragraph 2). 
While applicant’s amendment of independent claims 1 and 9 required a new grounds of rejection in the instant office action, the suggestion that the claim was misinterpret will be discussed as it still applies to the new grounds of rejection. It is unclear how applicant views the original rejection of the claims as only requiring the use of a COX-2 inhibitor and not the required inclusion of the PD-1/PD-L1 inhibitor. While Euclises’ disclosure is focused on structures of COX-2 inhibitors, Euclises distinctly discloses that the COX-2 inhibitor is administered with a second compound and that the compound is a PD-1/PD-L1 inhibitor (as summarized in applicant’s remarks, paragraph bridging pages 12 and 13). It is further noted that Euclises does not only suggest this combination but also demonstrates its efficacy in examples 2-4 (paragraphs [0137]-[0145]) using the COX-2 inhibitors celecoxib or compound A01 and an anti-PD-1 or anti-PD-L1 antibody. MPEP 2131 speaks to anticipation and states “A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” In this case, Euclises teaches a COX-2 inhibitor used in combination with an anti-PD-1 or anti-PD-L1 antibody and therefore anticipates the combination of these two types of inhibitors. 
Applicant states that claim 1 was amended to recite “a combination therapy” which includes both the COX-2 inhibitor and the PD-1/PD-L1 inhibitor and that both are required in the scope of the claim. 
As discussed above, while Euclises disclosure is focused on the production and implementation of novel COX-2 inhibitors, the combination of COX-2 inhibitors with PD-1/PD-L1 inhibitors is clearly demonstrated in the disclosure, thereby anticipating the combination that is disclosed in the instant claims. MPEP 2131 further states that “’A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.’ Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987)”. In the instant case, Euclises disclosed each and every element set forth in claim 1 in a single reference and therefore anticipated the claim. 

Applicant further states that claim 1 has been amended to recite that the light and heavy chain constant regions are derived from canine or bovine. Applicant further states that Euclises only refers to an anti-PD-L1 antibody generically in paragraphs [0141], [0154], and [0155] and that Euclises fails to disclose or suggest an anti-PD-L1 antibody which is canine or bovine derived (remarks, page 13, paragraph 4; paragraph bridging pages 13 and 14). 
In view of the amendment, Euclises no longer anticipates the entire claim, however, Euclises is still relied upon in the new grounds of rejection to demonstrate that the combination of COX-2 inhibitors with PD-1/PD-L1 antibodies was known in the art prior to the effective filing date of the claimed invention. While Euclises does not fully disclose the specific anti-PD-L1 antibody that was used in the combination treatments of examples 4 and 7, these examples still demonstrate the combination of an antibody that inhibits PD-L1 with a COX-2 inhibitor. In regards to the additional limitation added regarding the heavy and light chain constant regions of the PD-L1 antibody, the reference of Intervet has been introduced to demonstrate that PD-L1 antibodies with light and heavy chain constant regions derived from canine or bovine were known in the art prior to the effective filing date of the claimed invention. Additionally, the reference Seo is used to demonstrate that COX-2 expression and inhibition was also known in regards to the treatment of cancer in canines. The reference of Seo demonstrates that a skilled artesian would have a reasonable expectation of success in applying the combination therapy taught by Euclises in the treatment of cancer in canines. 

In view of the discussion above, applicant's remarks filed 13 May 2022 have been fully considered but were not determined to be persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647